On August 31, 2004, the defendant was sentenced to a Three (3) year commitment to the Department of Corrections, with recommended placement in the Missoula Pre-Release Center for treatment, to run consecutive to the Missoula County sentence in Cause number DC-03-469, for the offense of Issuing a Bad Check, Common Scheme, a felony.
On March, 7, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mariah Eastman. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive, in that Judge Holly Brown’s intention at sentencing was to provide for prerelease treatment of the defendant’s gambling addiction. Judge Brown was also operating under a misconception that the defendant only had a certain amount of time left on his Missoula sentence. It appears that the defendant’s time on the Missoula sentence is significantly greater and therefore the reasons for the sentence were faulty.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a three (3) year commitment to the Department of Corrections, with recommended placement in the Missoula PreRelease Center for treatment, to run concurrent to the Missoula sentence in Cause number DC-03-469, rather than consecutive to each other.
*12Done in open Court this 7th day of March, 2005.
DATED this 31st day of March, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.